Conviction is for forgery, punishment being two years in the penitentiary.
Our state's attorney calls our attention to the fact that the bond executed by appellant after adjournment of court in order to secure his release pending his appeal is approved by the sheriff only. Article 818 Cow. C. P., requires such bond to be approved by both the sheriff and the district judge who tried the case. In the absence of such approval as required by the statute the appeal will be dismissed. See Bledsoe v. State (Texas Crim. App.), 23 S.W.2d 726, and many other cases collated in Vernon's Texas C. C. P., vol. 3, page 191, under said article 818.
Appellant may have fifteen days from this date to file and bring to this court by supplemental transcript the proper bond in the event he desires further to prosecute his appeal.
The appeal is dismissed.
Dismised.